                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:18-CV-73-D

JAMES S. DEW, et al.,               )
                                    )
                        Plaintiffs, )
                                    )
                 v.                 )                              ORDER
                                    )
E.I. DU PONT DE NEMOURS AND         )
COMPANY, et al.,                    )
                                    )
                        Defendants. )
                                j




        On April 18, 2018, defendants moved to dismiss the complaint for failure to state a claim

upon which relief could be granted or, in the alternative, to stay the proceedings under the primary

jurisdiction doctrine [D.E. 21] and filed a memorandum in support [D.E. 22]. On June 29, 2018,

plaintiffs filed a first amended complaint [D.E. 34]. On July 31, 2018, defendants moved to dismiss

plaintiffs' first amended complaint for failure to state a claim upon which relief could be granted or,

in the alternative, to stay the proceedings under the primary jurisdiction doctrine [D.E. 36] and filed

a memorandum in support [D.E. 37]. On August 21, 2018, plaintiffs responded in opposition [D.E.

38]. On September 14, 2018, defendants replied [D.E. 41].

       In sum, the court GRANTS IN PART and DENIES IN PART defendants' motion to dismiss
                                                              /




the first amended complaint [D.E. 36], DENIES defendants' motion to stay [D.E. 36], and DENIES

as moot defendants' motion to dismiss the complaint [D.E. 21 ]. In due course, the court will issue ,

an order expounding on its conclusions.

       SO ORDERED. This _.1.Ca._ day of March 2019.




                                                          United States District Judge
